Exhibit 10.5(ii)

Maude 6

AMENDMENT NO. 2

TO LEASE

THIS AMENDMENT NO. 2 is made and entered into this fourth day of November, 1994,
by and between JOHN ARRILLAGA, Trustee, or his Successor Trustee UTA dated
7/20/77 (JOHN ARRILLAGA SEPARATE PROPERTY TRUST) as amended, and RICHARD T.
PEERY, Trustee, or his Successor Trustee UTA dated 7/20/77 (RICHARD T. PEERY
SEPARATE PROPERTY TRUST) as amended, collectively as LANDLORD, and SYNOPSYS,
INC., a Delaware corporation, as TENANT.

RECITALS

A. WHEREAS, by Lease Agreement dated June 16, 1992, Landlord leased to Tenant
all of that certain 104,170+ square foot building located at 700B East
Middlefield Rd., Mountain View, California, the details of which are more
particularly set forth in said June 16, 1992 Lease Agreement (the “Lease”), and

B. WHEREAS, said Lease was amended by the Commencement Letter dated March 9,
1993 which amended the commencement date of the Lease to commence December 21,
1992 and terminate December 31, 2000, and

C. WHEREAS, said Lease was amended by Amendment No. 1 dated June 23, 1993 which:
(i) established the Commencement Date for the second floor space; (ii) extended
the Term of the Lease to be co-terminous with the projected term of the Lease
Agreement dated June 23, 1993 for premises located at 700A Middlefield Road,
Mountain View, California; (iii) amended the Basic Rent schedule; (iv) replaced
Paragraph 46 Parking; and (v) established the Commencement Date for the payment
of Additional Rent expenses for 100% of the building, and

D. WHEREAS, it is now the desire of the parties hereto to amend the Lease by:
(i) extending the Term of the Lease for an additional two (2) months to be
co-terminous with the extended Termination Date of the Lease Agreement dated
June 23, 1993 for premises located at 700A Middlefield Road, Mountain View,
California, and (ii) amending the Basic Rent schedule and the Aggregate Rent of
the Lease accordingly, as hereinafter set forth.

AGREEMENT

NOW THEREFORE, for valuable consideration, receipt of which is hereby
acknowledged, and in consideration of the hereinafter mutual promises, the
parties hereto do agree as follows:

1. TERM OF LEASE: Pursuant to Paragraph 4 of Amendment No. 1 dated June 23,
1993, “Future Amendment to Lease Term and Basic Rent Schedule”, it is agreed
between the parties that the term of this Lease shall be extended for an
additional two month period, and the Termination Date shall be changed from
December 31, 2002 to February 28, 2003.

2. BASIC RENTAL FOR EXTENDED TERM OF LEASE: The monthly Basic Rental for the
Extended Term of Lease shall be as follows:

On January 1, 2003, the sum of ONE HUNDRED SEVENTY ONE THOUSAND EIGHT HUNDRED
EIGHTY AND 50/100 DOLLARS ($171,880.50) shall be due, and a like sum due on the
first day of each month thereafter, through and including February 1, 2003.



--------------------------------------------------------------------------------

Maude 6

 

The Aggregate Rental for the Lease shall be increased by $343,761.00 or from
$18,621,100.99 to $18,964,861.99.

EXCEPT AS MODIFIED HEREIN, all other terms, covenants, and conditions of the
Lease shall remain in full force and effect.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment No. 2 to
Lease as of the day and year first hereinabove set forth.

 

LANDLORD:     TENANT:

JOHN ARRILLAGA SEPARATE

PROPERTY TRUST

   

SYNOPSYS, INC.

a Delaware corporation

By  

/s/ John Arrillaga

    By  

/s/ A. Brooke Seawell

  John Arrillaga, Trustee            

A. Brooke Seawell

      Print or Type Name RICHARD T. PEERY SEPARATE     Title:  

SR. V.P. - Finance & Operations

PROPERTY TRUST       By  

/s/ Richard T. Peery

    Dated:  

11/18/94

  Richard T. Peery, Trustee      